Citation Nr: 1735363	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial, compensable rating for dermatophytosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1968 to January 1970, to include service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 rating decision, in which the RO, inter alia, granted service connection for dermatophytosis of the left hand, and assigned an initial, noncompensable rating, effective January 14, 2008.  The Veteran filed a notice of disagreement (NOD) with the rating assigned in March 2010.  A statement of the case (SOC) was issued in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In January 2015, the Veteran and his wife  testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

Because the Veteran disagreed with the initial rating assigned following the award of service connection for dermatophytosis of the left hand, the Board characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a March 2016 supplemental statement of the case (SSOC)) and returned the matter to the Board for further appellate consideration.

In January 2017, the Board imposed a stay on adjudication of this claim pending a final decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  In that case, the United States Court of Appeals for Veterans Claims (Court) issued a decision that reversed and remanded an April 2014 decision in which the Board denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.   Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).   In Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim for higher rating for skin disability is  again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, with respect to the claims remanded in January 2017, the AOJ's actions on those claims have not yet been completed; hence, these matters are not currently before the Board, but may be the subject of one or more future Board decision(s). 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.


Pertinent to the current claim, the Board notes that, among the directives in the  June 2015 remand was that the AOJ adjudicate a  claim for service connection for porphia cutanea tarda (PCT) in the first instance.

In this  regard, available STRs describe the Veteran's skin symptoms in service as an eczema eruption of the right posterior thigh (February 1969) and cellulitis of the left hand (September 1969).  The post-service medical records contemporaneous to service discharge describe dry and cracked skin of the left hand (May 1974), blister-like lesions on the fingers (March 1976) and dyshydrosis (March 1985).  The more recent records describe erythematous plaques on the dorsum of both hands with several lichenified areas diagnosed as hand eczema unlikely hand manum.  

The record further reflects that the Veteran has filed a service connection claim for PCT.  He has alleged that his PCT is the same problem as his left hand dermatophytosis, but that the condition is now affecting his face.  See VA Form 21-0820 dated January 2011.  In a ay 2011 examination report, a  private plastic surgeon opined that the Veteran manifested PCT based, in part, upon urine florescence which was almost a pathognomic sign of porphyria.  The examiner stated that the Veteran's PCT was manifested by photosensitivity on his left hand and arm, and identified the Veteran's herbicide exposure as a cause of the PCT.  See generally 38 C.F.R. § 3.309(e) (listing PCT as a disease associated with herbicide exposure for presumptive service connection purposes).

Here, the lay and medical evidence suggests that the Veteran's skin symptoms, which have been service-connected as dermatophytosis, may actually be a manifestation of PCT.  The issue of entitlement to a compensable rating for dermatophytosis, therefore, is inextricably intertwined with the raised service connection claim for PCT.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

To date, however, the AOJ has not formally adjudicated the claim for service connection for PCT.  Thus, as adjudication of  the higher rating claim would be premature,, at this juncture, a remand of this matter pending AOJ adjudication of  the service connection claim, on the merits,  is warranted. 
 
While this matter is on remand, to ensure that all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA medical records, VA treatment records from the Birmingham VA Medical Center (VAMC) dated through January 2017; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Birmingham VAMC (since January 2017) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the higher rating claim should include consideration of whether recharacterization of the disability, as well as whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Birmingham VAMC (and any associated facility(ies)), all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he a full one-year period to respond (although VA may decide the claim within a one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for porphyria cutanea tarda.

If the claim is  denied, furnish the Veteran and his representative separate notice of the denial, and afford them the appropriate opportunity to file an NOD with the denial. 

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction over this claim, an NOD, and, after the issuance of an SOC, a timely substantive appeal, must be filed.

6. After completing the above, and any other notification or development deemed warranted, re adjudicate the higher rating claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication in the March 2016 SSOC) and legal authority (to include consideration of whether recharacterization of the service-connected disability , as well as whether  staged rating of the disability, pursuant to Fenderson (cited above), is appropriate).

7. If any benefit for which a timely appeal has been perfected remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

